Order entered April 22, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01115-CV

     MIDWEST COMPRESSOR SYSTEMS LLC D/B/A LRS, Appellant

                                        V.

                   HIGHLAND IMPERIAL, INC, Appellee

                On Appeal from the County Court at Law No. 2
                            Collin County, Texas
                    Trial Court Cause No. 002-02584-2017

                                       ORDER

      Before the Court is appellee’s April 21, 2020 unopposed second motion to

extend time to file its brief. We GRANT the motion and ORDER appellee’s brief

be filed no later than May 22, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE